Granger, J.,
(after stating the facts.) There is clearly no error in the charge. The disability under which one is placed, with regard to his power to make contracts, by haying a conservator appointed over him, is created wholly by statute,' and can have no operation where the statute does not operate. It is a well settled principle that no statute can .operate beyond the territorial limits of the state in which it was enacted. While the defendant was residing in the state of Massachusetts he was sui juris, and if incapable of managing his own affairs the only mode of securing a legal supervision for him was by proceeding under the laws of that state in the same manner as in the case of any other of its inhabitants. The defendant had in fact become an inhabitant and citizen of that state, and had ceased to be a citizen of Connecticut.
It does not affect the case that the suit is brought in this state. The contract upon which it is brought, being a valid and binding one in the state where it was made, is equally valid and binding in this state.
It can not affect the case that the plaintiff knew that the defendant was under a conservator in Connecticut. Since he was legally free from the control of the conservator in Massachusetts, the fact that he had previously been under a conservator in this state was of no importance.
There is no error in the judgment complained of.
In this opinion the other judges concurred.